Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 6, 2020

                                     No. 04-19-00488-CV

                                       Robert DUNLAP,
                                          Appellant

                                               v.

                                        Charles TROIS,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00955
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

        On March 30, 2020, appellee filed a motion requesting an extension of time to file his
brief. In his motion, appellee states that he asked the Bexar County District Clerk to supplement
the clerk’s record with additional documents. A letter dated February 27, 2020 from appellee to
the Bexar County District Clerk confirms this request and lists fifteen documents to be included
in the supplemental clerk’s record. As of this date, a supplemental clerk’s record has not been
filed.

        Accordingly, we ORDER the Bexar County District Clerk to file a supplemental clerk’s
record in this court by April 21, 2020 with a copy of the fifteen documents listed in appellee’s
letter.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court